Case 3:20-cv-00017-MMH-JBT Document 64 Filed 06/09/21 Page 1 of 4 PageID 953




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

MERLIN KAUFFMAN,
an individual,

       Plaintiff,

v.                                              CASE NO. 3:20-cv-17-MMH-JBT

TRANS HIGH CORPORATION,
etc., et al.,

              Defendants.
                                         /

                                     ORDER

       THIS CAUSE is before the Court on Plaintiff’s Motion to Compel Deposition

and Production (“Motion”) (Doc. 61) and Defendants’ Response thereto (Doc. 63).

For the reasons set forth herein, the Motion is due to be GRANTED, and

Defendants shall SHOW CAUSE in writing why expenses should not be awarded to

Plaintiff.

       In the Motion, Plaintiff seeks an order compelling a continued deposition of

Defendants’ corporate representative with respect to five topics about which he was

previously unprepared to testify. (Doc. 61 at 7–10.) Plaintiff also seeks an order

compelling Defendants to produce certain documents. (Id. at 11–13.) Defendants

have agreed to produce the subject documents and to continue the deposition with

respect to Topic No. 15, i.e., Defendants’ computer networks and electronically

stored information. (Doc. 63 at 3.) However, Defendants object to continuing the
Case 3:20-cv-00017-MMH-JBT Document 64 Filed 06/09/21 Page 2 of 4 PageID 954




deposition as to the other four topics in dispute. (Id. at 1–3.) Defendants argue that

the testimony provided was sufficient and/or that the information sought should be

obtained through written discovery. 1 (Id.) The Court disagrees. As set forth below,

Defendants’ representative was unable to answer even basic questions regarding

the four topics in dispute. In short, he was not adequately prepared to testify

regarding these topics. 2

         For example, the representative admitted that he was unable to testify

regarding Defendants’ purchases and sales of domains as required by Topic No. 2.

(See Doc. 61-3 at 48–50.) He was unsure of his own role with one Defendant, and

unable to identify the officers and directors of that Defendant as required by Topic

No. 4.        (See id. at 14–15.) He was also unable to testify whether the relevant

bylaws required board approval of certain transactions as required by Topic No. 5.

(See id. at 122–23.) Finally, he was unable to recall whether minutes were taken at

a board meeting held during the relevant time period as required by Topic No. 9.

(See id. at 108–11.)

         Therefore, the corporate representative deposition will be continued as to

Topic Nos. 2, 4, 5, 9, and 15, and Defendants must produce all documents at issue

in the Motion without objection.          Defendants shall adequately prepare their



         1
             The discovery deadline of May 31, 2021 has now passed. (Doc. 55 at 1.)
         2
       The Court previously explained what is required to adequately prepare a corporate
representative for a deposition. (See Doc. 60 at 3–4.)

                                              2
Case 3:20-cv-00017-MMH-JBT Document 64 Filed 06/09/21 Page 3 of 4 PageID 955




representative to testify regarding each topic, and the failure to do so may result in

the imposition of sanctions. See Kartagener v. Carnival Corp., 380 F. Supp. 3d

1290, 1294 (S.D. Fla. 2019) (“If the designated deponent is unable to answer

questions regarding the subject matter as to which [he] was selected to testify about,

the corporation has failed to satisfy the requirements of Rule 30(b)(6) and is subject

to sanctions.”).

      Regarding expenses, Federal Rule of Civil Procedure 37(a)(5)(A) provides:

             If the motion [to compel] is granted - or if the disclosure or
             requested discovery is provided after the motion was filed
             - the court must, after giving an opportunity to be heard,
             require the party or deponent whose conduct necessitated
             the motion, the party or attorney advising that conduct, or
             both to pay the movant’s reasonable expenses incurred in
             making the motion, including attorney’s fees. But the
             court must not order this payment if:

             (i) the movant filed the motion before attempting in good
             faith to obtain the disclosure or discovery without court
             action;

             (ii) the opposing party’s nondisclosure, response, or
             objection was substantially justified; or

             (iii) other circumstances make an award of expenses
             unjust.

Therefore, Defendants must show cause in writing why Plaintiff should not be

awarded his reasonable expenses incurred in making the Motion pursuant to

Federal Rule of Civil Procedure 37(a)(5).




                                           3
Case 3:20-cv-00017-MMH-JBT Document 64 Filed 06/09/21 Page 4 of 4 PageID 956




      Accordingly, it is ORDERED:

      1.     The Motion (Doc. 61) is GRANTED.

      2.     On or before June 23, 2021, Defendants shall produce all documents

at issue in the Motion without objection.

      3.     By that same date, Defendants shall SHOW CAUSE in writing why

they and/or their attorney should not be ordered to pay Plaintiff’s reasonable

expenses incurred in making the Motion pursuant to Federal Rule of Civil Procedure

37(a)(5).

      4.     The parties shall immediately confer and schedule the continued

deposition of Defendants’ corporate representative as to Topic Nos. 2, 4, 5, 9, and

15. The continued deposition must take place on or before June 30, 2021.

      DONE AND ORDERED in Jacksonville, Florida, on June 9, 2021.




Copies to:

Counsel of Record




                                            4
